            Case 3:19-cr-00257-MPS Document 1 Filed 10/16/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

                                              N-19-1
                                                                                 {   .
                                                             ']: ld/l.,. ;2 f7       ((£v)
UNITED STATES OF AMERICA                               No.

               v.                                      VIOLATIONS:

SHELDON STEPHENSON                                     18 U.S.C. § 371 (Conspiracy to commit
                                                              Immigration marriage fraud)
                                                       8 U.S.C. § 1325(c) (Marriage fraud)
                                                       18 U.S.C. § 2 (Aiding and abetting)


                                          INDICTMENT

       The Grand Jury charges:

                                     Introductory Allegations

       At all times relevant to this Indictment:

       1.       Defendant SHELDON STEPHENSON was a non-citizen of the United States

residing in Connecticut.

       2.       Jodian Stephenson ("J. Stephenson"), who is not a defendant herein but charged

elsewhere, has been was a resident of Connecticut and the manager of Stephenson Immigration

and Legal Services, LLC, first located at 45 Evers Place, Bridgeport, Connecticut, and

subsequently located at 955 Connecticut Avenue, Bridgeport, Connecticut.

       3.       Co-Conspirator 1, who is not a defendant herein, was a non-citizen of the United

States residing in the United States, who applied to the United States Citizenship and Immigration

Service ("USCIS") for status as a Lawful Permanent Resident ("LPR") in the United States.
            Case 3:19-cr-00257-MPS Document 1 Filed 10/16/19 Page 2 of 7




       4.       Co-Conspirator 2, who is not a defendant herein but charged elsewhere, was a

citizen of the United States residing in the United States, who sponsored a non-citizen's application

for LPR status in the United States.

       5.       Co-Conspirator 3, who is not a defendant herein, was a non-citizen of the United

States residing in the United States, who applied to USCIS for LPR status in the United States.

       6.       Co-Conspirator 4, who is not a defendant herein, was a non-citizen of the United

States residing in the United States, who applied to USCIS for LPR status in the United States.

       7.       Under the immigration laws of the United States, the United States government

may grant a non-citizen the right to live and work in the United States for an extended period.

One of the more common ways that this happens is by the USCIS granting a non-citizen the status

of LPR status, commonly referred to as having a "green card." Obtaining LPR/green card status

can take a substantial amount of time.

       8.       One of the pathways for obtaining LPR/green card status involves a non-citizen

becoming legally married to a United States citizen. The application process whereby a non-

citizen spouse obtains LPR/green card status often involves the following documents, among

others: a Form 1-485 "Application to Register Permanent Residence or Adjust Status," whereby

the non-citizen spouse applies for LPR/green card status; and a Form 1-130 "Petition for Alien

Relative," whereby the citizen-spouse sponsors the LPR/green card application of the non-citizen

spouse. The process also regularly involves a USCIS interview of the non-citizen LPR applicant

and his or her spouse, one purpose of which is for USCIS to determine whether the marriage is

genuine and valid, and not a false marriage for the mere purpose of the non-citizen's obtaining

LPR status.


                                                -2-
             Case 3:19-cr-00257-MPS Document 1 Filed 10/16/19 Page 3 of 7




                                            COUNT ONE
                                            (Conspiracy)

        9,       The allegations contained in paragraphs 1 through 8 are incorporated by reference.

                                      Objects of the Conspiracy

        10.      From in or about November 2014 through in or about April 2016, the exact dates

unknown to the Grand Jury, in the District of Connecticut and elsewhere, SHELDON

STEPHENSON did knowingly and willfully combine, conspire, confederate and agree with J.

Stephenson and Co-Conspirators 1, 2, 3, 4, and others known and unknown to the Grand Jury, to

commit an offense against the United States, that is, knowingly to arrange sham marriages between

United States citizens and each of Co-Conspirators 1, 3, and 4, and knowingly to arrange a sham

marriage between Co-Conspirator 2 and a non-citizen, all for the purpose of obtaining LPR/green

card status for the non-citizen participants in these sham marriages, in violation of the provisions

of the immigration laws, specifically, Title 8, United States Code, Section 1325(c).

                               Manner and Means of the Conspiracy

        11.     It was a part of the conspiracy that SHELDON STEPHENSON assisted J.

Stephenson to introduce Co-Conspirators 1, 3, and 4 to United States citizens, and Co-Conspirator

2 to a non-citizen, for the purpose of their entering into sham marriages, that is, with neither of the

prospective parties to each sham marriage intending to enter into and live thereafter in a valid

marriage.

        12.     It was a part of the conspiracy that SHELDON STEPHENSON assisted J.

Stephenson o arrange for each of Co-Conspirators 1, 2, 3, and 4 and their prospective "spouses"

to obtain a marriage license and to participate in a wedding ceremony, despite both parties to each

marriage never having intended to enter into and live thereafter in a valid marriage.

                                                 -3-
          Case 3:19-cr-00257-MPS Document 1 Filed 10/16/19 Page 4 of 7




        13.    It was a part of the conspiracy that SHELDON STEPHENSON and J. Stephenson

prepared the LPR/green card application and sponsorship forms for each of Co-Conspirators 1, 2,

3, and 4 and their "spouses," for the purpose of each of the non-citizens applying for and obtaining

LPR/green card status, despite both parties to each marriage never having intended to enter into

and live thereafter in a valid marriage.

        14.    It was a part of the conspiracy that SHELDON STEPHENSON and J. Stephenson

prepared each of Co-Conspirators 1, 2, 3, and 4 and their "spouses" for their USCIS interviews,

both by assembling documents to present to USCIS, and by coaching the couple with answers to

common USCIS interview questions, all of which would p01iray the couple as living in a valid

marriage; and by driving them to and from the USCIS interview, all despite both parties to each

marriage never having intended to enter into and live thereafter in a valid marriage.

                                            Overt Acts

       15.     In furtherance of the conspiracy, and in order to effectuate the objects thereof, the

following overt acts, among others, were committed within the District of Connecticut and

elsewhere:

               a.      In or about November 2014, SHELDON STEPHENSON assisted J.

Stephenson in introducing Co-Conspirator 1 to a United States citizen with whom to enter a sham

marriage, for the purpose of Co-Conspirator 1's applying for and receiving LPR/green card status.

               b.      On or about November 14, 2014, SHELDON STEPHENSON brought Co-

Conspirator 1 and his intended "spouse" to Bridgeport town hall, where they applied for and

obtained a marriage license.




                                               -4-
          Case 3:19-cr-00257-MPS Document 1 Filed 10/16/19 Page 5 of 7




                 c.      On or about November 22, 2014, SHELDON STEPHENSON assisted J.

Stephenson in ananging and directing a "wedding" between Co-Conspirator 1 and his "spouse,"

despite both parties to the maniage never having intended to enter into and live thereafter in a

valid maniage.

                 d.      On or about December 15, 2014, SHELDON STEPHENSON assisted J.

Stephenson in preparing and completing the Forms I-485 and I-130 for Co-Conspirator 1 and his

United States citizen "spouse," for the purpose of Co-Conspirator 1's applying for and obtaining

LPR/green card status.

               e.      In or about June 2015, SHELDON STEPHENSON assisted J. Stephenson

in preparing Co-Conspirator 1 and his "spouse" for the next day's USCIS immigration interview,

by: (a) helping the couple prepare and remember answers to anticipated interview questions, which

answers would create the false appearance of their living together in a valid maniage; and

(b) creating a false document to show the USCIS interviewers, consisting of an apartment lease

that listed both "spouses" as tenants in a shared apartment, when in fact Co-Conspirator 1 lived on

Nantucket island, Massachusetts, and his "spouse" lived in Connecticut.

               f.      On or about April 1, 2015, SHELDON STEPHENSON assisted J.

Stephenson in preparing and completing the Forms I-485 and I-130 for Co-Conspirator 2 and his

non-citizen "spouse," for the purpose of the non-citizen's applying for and obtaining LPR/green

card status, despite both parties to the maniage never having intended to enter into and live

thereafter in a valid marriage.

               g.      Between in or about March 2015 and in or about October 2015, SHELDON

STEPHENSON assisted J. Stephenson in preparing Co-Conspirator 3 and his United States citizen


                                               -5-
          Case 3:19-cr-00257-MPS Document 1 Filed 10/16/19 Page 6 of 7



"spouse" for their October 2015 USCIS immigration interview, by: (1) coming to Nantucket

island, Massachusetts, to take photographs of the "couple" as if they were living together in a valid

marriage; and (2) helping the couple prepare and remember answers to anticipated interview

questions, which answers would create the false appearance of their living together in a valid

marriage, when in fact, they neither were living together, nor had ever intended to enter into and

live thereafter in a valid marriage.

               h.       On and after September 12, 2015, SHELDON STEPHENSON provided

assistance to Co-Conspirator 4 and her United States citizen "spouse," both clients of

J. Stephenson, by taking photographs of them at their "wedding ceremony," and afterwards by

taking photographs of them posing as a married couple.

               1.       On or about April 15, 2016, SHELDON STEPHENSON provided

assistance to Co-Conspirator 4 and her United States citizen "spouse," both clients of J.

Stephenson, for their USCIS immigration interview that same day, by: (1) driving them to and

from the interview; and (2) helping the couple prepare and remember answers to anticipated

interview questions, which answers would create the false appearance of their living together in a

valid marriage, when in fact, they neither were living together, nor had ever intended to enter into

and live thereafter in a valid marriage. During that drive, SHELDON STEPHENSON also told

Co-Conspirator 4 that she should have taken her baby to the interview, because it would have made

it more "convincing."

               J.       Between in or about November 2014 and in or about April 2016, as an

employee of Stephenson Immigration and Legal Services, LLC, SHELDON STEPHENSON was

paid more than $8,900.


                                                -6-
         Case 3:19-cr-00257-MPS Document 1 Filed 10/16/19 Page 7 of 7




       All in violation of Title 18, United States Code, Section 371.

                                         COUNT TWO
                                        (Marriage Fraud)

       16.     The allegations contained in paragraphs 1 through 8 and 15(a) through 15(e) are

incorporated by reference.

       17.     Between in or about November 2014 and in or about June 2015, the exact dates

unkn ,~~}f~~!and~ry, SHELDON STEPHENSON aided and abetted Co-Conspirator 1, a

citizen of-4~and therefore an alien in the United States, to knowingly and unlawfully enter into

a marriage for the purpose of evading a provision of the immigration laws of the United States.

       In violation of Title 8, United States Code, Section 3125(c) and Title 18, United States

Code, Section 2.



                                                    A TRUE BILL


                                                           /s/




LEON~                    ~d71
FIRST ASSISTANT UNITED STATES ATTORNEY




                   ~L
                   TTED STATES ATTORNEY




                                              •7-
